           Case 1:17-cv-10087-LTS Document 26 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

                                                                      No. 14-CR-00731-LTS
        -v-                                                           No. 17-CV-10087-LTS

IVAN COLLADO,

                 Petitioner-Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Petitioner-Defendant’s letter dated January 12, 2021,

seeking, with the consent of the Government, an extension of the briefing deadlines set forth in

the Court’s Order dated January 7, 2021. That application is granted, as follows:

                 (1)      Mr. Collado shall file any supplemental motion papers by March 5, 2021;

                 (2)      The Government shall file any supplemental opposition papers by March

                          19, 2021; and

                 (3)      Mr. Collado shall file any further reply by March 26, 2021.

                 Counsel for Mr. Collado is directed to mail a copy of this Order to Mr. Collado.

                 This Order resolves Docket Entry No. 150 in Case No. 14-CR-731 and Docket

Entry No. 25 in Case No. 17-CV-10087.


        SO ORDERED.

Dated: New York, New York
       January 13, 2021
                                                                     /s/ Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     United States District Judge




COLLADO - JAN 13 ORD EXT DDLNS.DOCX                        VERSION JANUARY 13, 2021                 1
